UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05617 Shelton Greater China Fund (Exact name of registrant as specified in charter) 1050 17th Street, Suite 1710 Denver, CO 80265 (Address of principal executive offices) (Zip code) Teresa Axelson 1050 17th Street, Suite 1710 Denver, CO 80265 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988. Date of fiscal year end: December 31 Date of reporting period: June 30, 2015 ITEM 1. REPORTS TO STOCKHOLDERS About Your Fund’s Expenses (Unaudited) June 30, 2015 The Fund’s adviser, Shelton Capital Managment (“Shelton Capital”), believes it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from the Fund’s gross income, directly reduce the investment return of the Fund. The Fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. This example is intended to help you understand your ongoing cost (in dollars) of investing in the Fund and to compare these costs with the oncoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2015 to June 30, 2015. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the onging costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. The Fund does not charge any sales charges. There is a redemption fee of 2% for shares of the Fund purchased that are held 90 days or less from the date of purchase. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional cost, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about the Fund’s expenses can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value January 1, 2015 (in U.S. Dollars) Ending Account Value June 30, 2015 (in U.S. Dollars) Expenses Paid During Period* (in U.S. Dollars) Actual $ 1,000 $ 1,114 $ 10.33 Hypothetical (5% return before expenses) $ 1,000 $ 1,015 $ 9.84 * Expenses are equal to the Fund’s net annual expense ratio of 1.98% (Shelton Capital contractually reimburses expenses to the extent total annual fund operating expenses with the exception of extrordinary expenses exceed the net expense ratio of 1.98% from May 1, 2013 to May 2, 2016), multiplied by the average account value over the period, multipled by 181 days divided by 365 days to reflect the one-half year period. Top Holdings and Sector Breakdowns (Unaudited) June 30, 2015 Security Market Value (in U.S. Dollars) Percentage of Total Investment 1 Tencent Holdings Ltd 6.7% 2 China Everbright International Ltd 5.1% 3 China Mobile Ltd 4.6% 4 Taiwan Semiconductor Manufacturing Co Ltd 4.6% 5 China State Construction International Holdings Ltd 4.4% 6 Bank of China Ltd 4.0% 7 China Construction Bank Corp 3.9% 8 Industrial and Commercial Bank of China 3.8% 9 Fubon Financial Holding Co Ltd 3.3% 10 AIA Group Ltd 3.3% 2 Shelton Greater China Fund Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) June 30, 2015 Security Description Shares Value (Note 2) Common Stock (96.52%) Basic Materials (2.50%) Chemicals (1.09%) Kingboard Chemical Holdings Ltd $ Sinopec Shanghai Petrochemical Co Ltd* Iron/Steel (1.01%) Angang Steel Co Ltd Fosun International Ltd Mining (0.40%) Zijin Mining Group Co Ltd Total Basic Materials Communications (14.71%) Internet (6.49%) Tencent Holdings Ltd Telecommunications (8.22%) China Mobile Ltd Chunghwa Telecom Co Ltd PCCW Ltd Total Communications Consumer, Cyclical (5.50%) Auto Manufacturers (0.69%) Great Wall Motor Co Ltd Home Furnishings (2.95%) Haier Electronics Group Co Ltd Lodging (1.59%) Formosa International Hotels Corp Galaxy Entertainment Group Ltd Sands China Ltd Retail (0.27%) Intime Retail Group Co Ltd Total Consumer, Cyclical Consumer, Non-Cyclical (5.05%) Food (2.59%) China Mengniu Dairy Co Ltd Uni-President Enterprises Corp Want Want China Holdings Ltd Pharmaceuticals (2.46%) Sihuan Pharmaceutical Holdings Group Ltd Sinopharm Group Co Ltd TTY Biopharm Co Ltd Total Consumer, Non-Cyclical Security Description Shares Value (Note 2) Energy (2.18%) Oil & Gas Producers (2.18%) China Petroleum & Chemical Corp $ CNOOC Ltd PetroChina Co Ltd Total Energy Financial (39.12%) Banks (19.17%) Bank of China Ltd BOC Hong Kong Holdings Ltd China CITIC Bank* China Construction Bank Corp China Minsheng Banking Corp Chongqing Rural Commercial Bank Hang Seng Bank Ltd Industrial and Commercial Bank of China Diversified Financial Services (6.25%) China Everbright Ltd Fubon Financial Holding Co Ltd Hong Kong Exchanges & Clearing Mega Financial Holding Co Ltd Insurance (6.74%) AIA Group Ltd China Taiping Insurance Holdings* PICC Property & Casualty Co Ltd Real Estate (6.96%) Cheung Kong Property Holding* CK Hutchison Holdings Ltd Hysan Development Co Ltd New World Development Co Ltd Sun Hung Kai Properties Ltd Total Financial Industrial (10.36%) Building Materials (0.14%) BBMG Corp Electrical Components & Equipment (0.42%) Tianneng Power International Ltd* Electronics (0.59%) Hon Hai Precision Industry Co Ltd Engineering & Construction (4.25%) China State Construction International Holdings Ltd Environmental Control (4.96%) China Everbright International Ltd Total Industrial See accompanying notes to financial statements. 3 Shelton Greater China Fund Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) (Continued) June 30, 2015 Security Description Shares Value (Note 2) Technology (9.92%) Computers (2.01%) Asustek Computer Inc $ Lenovo Group Ltd Semiconductors (7.91%) Chipbond Technology Corp Media Tek Inc Taiwan Semiconductor Manufacturing Co Ltd Total Technology Utilities (7.18%) Electric (5.35%) China Resources Power Holding Co Ltd HK Electric Investments & HK Electric Investments Ltd Huaneng Power International Inc Power Assets Holdings Ltd Energy-Alternate Sources (1.02%) China Longyuan Power Group Corp China Shenhua Energy Co Ltd GCL-Poly Energy Holdings Ltd* Security Description Shares Value (Note 2) Utilities (7.18%) (Continued) Gas (0.81%) Hong Kong and China Gas Co Ltd $ Total Utilities Total Common Stock (Cost $6,770,119) Total Investments (Cost $6,770,119) (a) (96.52%) $ Other Net Assets (3.48%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $7,227,666 At June 30, 2015, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above tax figures reflect the tax adjustments outstanding at the Fund’s previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements. Shelton Greater China Fund Statement of Assets and Liabilities (Unaudited) June 30, 2015 (Expressed in U.S. Dollars) Assets Investments in securities Cost of investments $ Market value of investments (Note 2) Cash Foreign cash (cost $159,000) Dividend receivable Prepaid expenses Total assets $ Liabilities Fund income distribution payable Payable to investment advisor Accrued administration fees Accrued trustee fees Accrued CCO fees 73 Accrued expenses Total liabilities $ Net assets $ Net assets consist of Paid-in capital Accumulated net investment income (loss) Accumulated net realized gain (loss) ) Unrealized net appreciation (depreciation) of investments and foreign currency Net assets $ Shares outstanding ($0.0001 per share par value, unlimited shares authorized) Net asset value per share $ See accompanying notes to financial statements. 4 Shelton Greater China Fund Statement of Operations (Unaudited) For the Six Months Ended June 30, 2015 (Expressed in U.S. Dollars) Investment income Dividend income (net of foreign tax $11,715) (Note 1c, 1e) $ Total Expenses Management fees (Note 3) Legal and audit fees Custodian fees (Note 4) Accounting services (Note 5) Administration fees (Note 3) Printing Transfer agent fees (Note 5) Registration Trustees fees CCO fees (Note 3) Insurance Total expenses Less reimbursement from manager (Note 3) ) Net expenses Net investment income (loss) Realized and unrealized gain (loss) on investments and foreign currencies (Note 1f) Net realized gain (loss) on investments and foreign currency transactions Change in unrealized appreciation/depreciation on investments and foreign currency transactions Net realized and unrealized gain (loss) on investments and foreign currencies Net increase (decrease) in net assets resulting from operations $ Shelton Greater China Fund Statements of Changes in Net Assets For the Six Months Ended June 30, 2015 (Unaudited) and the Year Ended December 31, 2014 (Expressed in U.S. Dollars) Six Months Ended June 30, 2015 (Unaudited) Year Ended December 31, 2014 Operations Net investment income (loss) $ $ Net realized gain (loss) on investments and foreign currency transactions Net change in unrealized appreciation/depreciation on investments and translation of assets and liabilities in foreign currencies ) Net increase (decrease) in net assets resulting from operations Distributions to shareholders Distributions from net investment income ) ) Capital share transactions Increase (decrease) in net assets resulting from capital share transactions ) ) Total increase (decrease) in net assets ) ) Net assets Beginning of year End of year $ $ Including undistributed net investment income (loss) of: $ $ Transactions in the Fund's shares Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions 3 23 Shares repurchased )(a) )(b) Net increase (decrease) $ ) $ ) (a) Net of redemption fees $379 (b) Net of redemption fees $2 See accompanying notes to financial statements. 5 Shelton Greater China Fund Financial Highlights For a Share Outstanding Throughout Each Year (Expressed in U.S. Dollars) Six Months
